Citation Nr: 9934342	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
pallectomy of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
pallectomy of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from August 1976 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased evaluation for the 
service-connected residuals of pallectomies of the left and 
right knees.  The appellant filed a notice of disagreement 
with this rating determination in May 1993.  In that 
correspondence, the appellant indicated that she was rendered 
unemployable due to her bilateral knee disability.  By 
letter, dated in July 1993, the RO advised the appellant of 
her potential eligibility for receipt of a total rating due 
to unemployability due to service-connected disabilities.  An 
application for individual unemployability was forwarded to 
the appellant.  The appellant filed this application with the 
RO in July 1993.  By rating action, dated in October 1993, 
the RO again denied increased evaluations for the bilateral 
knee disorder, and denied the claim for individual 
unemployability.  A statement of the case relative to the 
issues of increased evaluations for the right and left knee 
disabilities, and entitlement to individual unemployability 
due to service-connected disabilities was issued in October 
1993.  The appellant perfected an appeal in this matter in 
December 1993.

The Board notes that during the pendency of this appeal, the 
appellant submitted additional evidence in support of her 
claim directly to the Board for review.  This evidence, 
however, is essentially duplicative of evidence that has been 
variously presented since the initial filing of the subject 
claim.  Further, the record reflects that the RO has 
previously reviewed many of these treatment reports in 
conjunction with prior adjudications.  Inasmuch as the 
additional evidence is duplicative of evidence previously 
submitted and considered by the RO (i.e., documenting ongoing 
subjective complaints of knee symptoms), and consistent with 
the provisions of 38 C.F.R. § 20.1304(c) (1999), the Board 
finds that remand of this matter for RO consideration of the 
most recent mailing is not warranted in this instance.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's right and left knee disabilities are 
principally manifested by limitation of motion with 
degenerative changes involving the knee joints, with 
subjective complaints of functional limitation due to pain, 
and chronic pain which markedly reduces her activity level.

3.  The appellant has the following service-connected 
disability ratings: patellectomy of the right knee, 
postoperative, and residuals of patellectomy for 
chondromalacia of the left knee, for which a 30 percent 
evaluation has been granted for each; and peroneal nerve 
damage of the left leg, for which a 10 percent evaluation is 
in effect.

4.  The maximum allowable evaluations under the applicable 
diagnostic codes are less than 100 percent.

5.  The appellant is currently employed as an in-home health 
care provider; the evidence does not demonstrate that her 
service-connected disabilities, when evaluated in conjunction 
with her educational attainment and occupational experience, 
preclude her from following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 30 percent rating for post-operative 
residuals of patellectomy of the right knee have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 30 percent evaluation for post-operative 
residuals of patellectomy for chondromalacia of the left knee 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 1997); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims for increased 
evaluations for the bilateral knee disorder, and for a total 
rating based upon individual unemployability due to service-
connected disability is well grounded and adequately 
developed.  This finding is based upon the appellant's 
evidentiary assertion that her service-connected disabilities 
have increased in severity.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  The Board is satisfied that no 
further assistance to the appellant is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
See Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


Factual Background

Service medical records disclose that the appellant underwent 
surgical treatment on the right knee on three occasions 
during service.  She was noted to have a preexisting injury 
to the right knee.  She also underwent surgical treatment on 
two occasions for the left knee during service.  Service 
records document intermittent treatment for chronic bilateral 
knee pain.  In 1977, she sustained injury to the knee 
following a fall.  The service records disclose multiple 
hospitalizations, with surgical treatment of the right knee, 
patelloplasty in 1978.  The appellant complained of continued 
knee symptoms, involving both the left and right knee, after 
the fall.  The appellant underwent patellar realignment on 
the left knee in 1982.  The appellant received continued 
treatment for both knees in 1983.  She was referred for 
Medical Board Evaluation in 1984, with Physical Board 
proceedings thereafter initiated.  Medical evaluation in 
conjunction with these proceedings revealed severe bilateral 
chondromalacia patellae.

VA examination in October 1984 revealed vertical scars on the 
lateral aspect of the left knee, and the medial aspect of the 
right knee.  Patella was absent on the right side.  The 
appellant exhibited a full range of motion on passive and 
active motion of the legs.  X-ray studies of the knees 
revealed post-operative residuals in the left proximal tibia, 
and minimal degenerative joint disease of the left knee in 
the medial joint compartment.  The diagnostic impression 
included findings of chondromalacia of both knees, by 
history; status post surgeries, to include removal of patella 
on both knees.  Based upon this evidence, the RO granted 
service connection for status post patellectomy of the right 
knee, and post-operative chondromalacia of the left knee by 
rating action dated in December 1984.  A noncompensable 
evaluation was assigned for each knee disability under 
Diagnostic Code 5257. 

Clinical records reflect that the appellant received 
intermittent treatment for her knee symptoms from October 
1984 and August 1985 at the VA medical facility. 

The appellant was referred for physical therapy in July 1985 
to improve muscle strength and range of motion following 
systemic complaints, and a secondary complaint of back and 
knee pain.  During examination in October 1985, the appellant 
complained of numbness, with an occasional sensation that 
something was sticking under her kneecap.  Examination 
conducted in November 1985 showed limitation of motion of 
both lower extremities.

A November 1985 statement disclosed that the appellant had 
completed participation in vocational rehabilitation 
training.  It was noted that the appellant was accepted into 
this program based upon a chronic weight bearing joint 
problem with degenerative changes, which was not expected to 
improve.  It was further noted that the appellant would be 
relocating to Texas, where she intended to seek additional 
rehabilitation services she believed to be necessary in order 
to obtain and maintain employment. 

By rating evaluation, dated in July 1986, the RO granted an 
increased evaluation for the appellant's bilateral knee 
disorder.  A 10 percent rating evaluation was assigned for 
the knee disabilities, right knee patellectomy and 
postoperative chondromalacia of the left knee under 
Diagnostic Code 5257. 

Clinical records, dated from August 1986 to July 1987, 
disclose that the appellant was seen for intermittent 
complaints of knee pain.  She was seen in September 1984 for  
complaints of bilateral knee pain, and allergies to non-
steroidal anti-inflammatory medications.  The clinical report 
indicated that x-ray studies revealed minimal degenerative 
joint disease of both knees.  The appellant was evaluated 
with chronic bilateral knee pain.  The examiner indicated 
that examination of the left knee showed minimal 
chondromalacia patella.  The right knee was evaluated as 
stable.  X-ray studies, conducted at that time, were negative 
for evidence of degenerative joint disease.  

The appellant underwent VA examination in July 1988.  The 
medical examination report indicated that the appellant 
complained of episodes of the right knee locking and giving 
way.  She also reported bilateral symptoms of constant pain, 
difficulty ascending stairs, and popping of the knees with 
bending movement.  On examination, the appellant indicated 
that she experienced swelling of the knees after walking in 
excess of one block.  The appellant reported some relief of 
the right knee symptoms with use of a transcutaneous 
electrical nerve stimulation (TENS) unit.  It was noted that 
the appellant utilized a cane to walk.  X-ray studies of both 
knees, conducted in conjunction with this examination, 
revealed no evidence of fracture or dislocation.  There was 
evidence of degenerative arthritic changes.  The diagnostic 
impression was residuals of right pallectomy; chondromalacia 
of the left knee, post-operative.

VA and private medical records, dated from April 1988 to 
February 1989, reflect intermittent treatment for complaints 
of bilateral knee symptoms.  A private medical statement 
dated in February 1989, indicated that the appellant 
experienced severe incapacitating pain in both knees.  It was 
the physician's assessment that the appellant was totally 
disabled due to bilateral knee condition, and was unable to 
maintain full time employment.  

An April 1989 private statement indicated that the appellant 
was evaluated with severe disabling degenerative joint 
disease of both knees.  The physician noted that the 
appellant required further evaluation, but indicated that an 
eventual surgical replacement of either one or both knees 
might be possible.  

During VA medical examination in May 1989, the appellant 
reported subjective complaints of bilateral knee swelling, 
difficulty standing or walking for prolonged periods, and 
numbness.  Relative to the right knee, the appellant reported 
that she experienced episodes of locking, and the leg giving 
way.  Relative to the left knee, the appellant reported that 
she experienced pain in the leg that extended from the lower 
back to the ankle.  The examiner noted that the appellant 
ambulated with crutches, and that she also utilized a brace 
on the left knee.  It was noted that the appellant utilized a 
TENS unit on the right knee.  On examination, range of motion 
for the left knee was evaluated to 130 degrees flexion.  
There was some laxity of the lateral collateral ligament, 
with slight (moderate) laxity of the medial collateral 
ligament.  There was an 8 1/2 inch scar along the lateral 
aspect of the left knee indicating the previous surgical 
sites, with small puncture wounds from previous arthroscopy 
over the medial aspect of the left knee.  Range of motion of 
the right knee was measured to 130 degrees flexion.  There 
was a scar over the medial aspect of the knee, measuring five 
inches long and 1/2 inch wide.  The other scar was located over 
the lateral aspect of the right knee, and measured four 
inches.  The patella was noted to be surgically removed.  The 
examiner indicated that there was tenderness over the medial 
and lateral aspects of the joint line, with tenderness also 
noted over the anterior aspect of the right knee.  There was 
moderate medial collateral ligament laxity.  The examiner 
noted that the appellant was able to squat, but with 
difficulty.  X-ray studies of the left knee revealed no 
fracture, dislocation, destructive lesion, or other 
abnormality.  Studies of the right knee revealed no acute 
injury, opaque foreign body or other foreign body.  The 
diagnostic impression was patellectomy of the right knee, and 
chondromalacia of left knee, post-operative.  In a June 1989 
rating decision, the RO granted an increased evaluation from 
10 percent to 20 percent for patellectomy of the right knee, 
and post-operative chondromalacia of the left knee. 

VA clinical records dated in May 1989 disclose that the 
appellant continued to report subjective complaints of 
bilateral pain, with no improvement. 

An October 1989 hospital report indicated that the appellant 
underwent VA hospitalization for progressively severe 
symptoms involving the left knee.  The appellant underwent a 
left patellectomy without complications.  The report noted 
that her post-operative course was uneventful.  The final 
diagnosis was degenerative joint disease, post-traumatic 
patellofemoral joint.  A November 1989 hospital report 
indicated that the appellant was subsequently readmitted to a 
VA medical facility because of drainage from the surgical 
site of the patellectomy performed weeks earlier.  It was 
noted that the appellant underwent incision and drainage 
which revealed a large intra-articular effusion that was 
grossly purulent.  The appellant did well post-operatively 
with treatment on antibiotics.  A final diagnosis of status 
post patellectomy with wound infection and joint infection 
was indicated. 

VA clinical records, dated from August 1989 to February 1990, 
reflect that the appellant reported continued complaints of 
left knee pain, with pain involving the left leg extending 
from the hip to the ankle. 

A private medical report, dated in October 1990, indicated 
that the appellant was initially seen for severe migraine 
headaches, although the majority of her care was for 
bilateral knee arthralgia.  The appellant was noted to 
present with continued complaints of severe left knee 
arthralgia following the October 1989 procedure.  The 
physician recommended a period of hospitalization for 
observation to determine whether the appellant had true 
complaints of severe left knee pain.  

Private medical records, dated from May 1990 to July 1990, 
show that the appellant was seen intermittently for 
complaints of swelling, and pain of the knees, particularly 
on the left side.  A May 1990 statement from a private 
physician indicated that the appellant was seen for 
complaints associated with her left knee.  An examination of 
the knee showed it to be stable, but with loss of motion on 
flexion of the knee, and a half inch atrophy on the left 
side.  The clinical assessment was status post patellectomy 
with infection.  The treatment plan recommended physical 
therapy for range of motion and strengthening exercises.  The 
appellant was seen on an emergency basis in July 1990 with 
complaints of left leg pain status post patellectomy.  The 
clinical report indicated that the appellant sought 
medication for pain.  It was noted that x-ray studies 
conducted on the left knee, at that time, were negative.  
Specifically, it was noted that radiographs of the knee 
showed status post left patellectomy with small joint 
effusion.  A clinical assessment of arthritis was indicated.  
VA outpatient records, dated during this period, document 
continued clinical visits, and physical therapy.  The 
clinical reports noted improved range of motion.  The 
appellant was instructed to continue with strengthening 
exercises, and physical therapy.

A February 1991 VA hospital report indicated that the 
appellant was hospitalized for evaluation of the left knee.  
Aspiration of the left knee was negative for purulence or pus 
in the knee joint.  An incision and drainage of the knee at 
the previous incision site revealed copious amounts of 
hemorrhagic purulent fluid.  The appellant was noted to 
tolerate the procedure well. 

VA clinical records dated from December 1991 to January 1993, 
show that the appellant presented with symptoms of pain and 
swelling associated with the knees.  A February 1992 clinical 
report noted that the appellant complained of a painful 
nodule on the left anterior portion of the knee.  An 
assessment of small tender left knee nodule was indicated.  
When seen in July 1992, the appellant's chief complaint was 
of right knee pain.  She reported that the left knee gave way 
causing her to fall onto the right knee.  X-ray studies of 
the right knee revealed soft tissue swelling, with mild to 
moderate degenerative joint disease changes and osteophyte 
lipping.  There was no evidence of fracture or joint space 
narrowing.  The appellant was evaluated with "medial 
collateral ligament strain/tear."  The appellant's 
complaints of the left knee giving way were opined to be 
attributable to secondary reflex with relaxation in the 
quadriceps.  The appellant was also evaluated with probable 
hemarthrosis.  During evaluation in November 1992, the 
appellant was evaluated with left knee pain of unclear 
etiology.  It was noted that x-ray studies of the knee showed 
staples in place, with no evidence of degenerative joint 
disease.  The appellant was continued on a course of 
prescribed medication.  A December 1992 bone scan was normal.  

Following a January 1993 examination, the appellant was 
evaluated with chronic bilateral knee pain, status post 
multiple surgeries including bilateral meniscectomies.  The 
clinical report indicated that the appellant reported 
bilateral knee pain, greater while standing and with 
ambulation activity.  The appellant was noted to utilize a 
cane.  She reported relief on the right side with use of a 
TENS unit.  She received minimal relief with use of heat and 
ice applications.  On physical examination, the appellant 
exhibited a range of motion from zero degree extension to 120 
degrees flexion on the left side.  She reported mild pain on 
extremes of flexion of the left knee.  Range of motion of the 
right knee was evaluated as zero degree extension to 135 
degrees flexion, with no reported pain.  The remainder of 
this examination was essentially negative for any other 
clinical findings relative to either knee.  When evaluated 
later that month in January 1993, the appellant was assessed 
with left chronic knee pain.  The clinical report contained a 
notation that the appellant was employed as a cook, stands on 
her feet all day and, as a result, experiences pain at the 
end of the day.  The examiner noted that it was "suggested 
[that] it may be prudent to look at changing jobs."  It was 
also noted that the appellant was previously employed as a 
computer operator.

Private medical reports reflect that the appellant was seen 
intermittently for complaints relative to her knee 
disabilities between July 1992 and March 1993.  A July 1992 
x-ray report indicated that studies of the right knee 
revealed no acute fracture, and no demonstrated patella.  
Changes observed involving the right knee were consistent 
with minimal degenerative change of the medial compartment.  
The appellant was seen in September 1992 with complaints of 
pain in the right knee with pain on movement.  The assessment 
was arthritis, right knee, post trauma and surgery.  During 
an August 1993 clinical visit, the appellant reported 
complaints of leg pain, described as shin splints.  She 
indicated that her leg pain was aggravated by walking and 
standing.  She also reported swelling of the knees at the end 
of the day.  The appellant was also seen in March 1993 for 
complaints of left knee, and lower back pain following a 
fall.  An assessment of chronic acute knee pain, left greater 
than the right, was indicated.  

In May 1993 correspondence, the appellant indicated that VA 
examiners "told [her] to quit [her] job..."  She indicated 
that she was advised during a follow-up visit in March 1993, 
that there was nothing more that medical personnel could do 
to treat her condition.  She noted that she was consequently 
released from further care through the outpatient clinic.  

In correspondence, dated in December 1993, the appellant 
indicated that she was severely disabled due to the severity 
of her bilateral knee symptoms.  She reported that she is 
unable to walk, sit, or stand for extended periods due to 
pain and numbness involving the knees.  The appellant 
indicated that she quit her job due to the severity of her 
condition, and VA examiner's advice.  She indicated that her 
current symptoms effectively prevent her from working in any 
capacity.  In this respect, the appellant noted that the 
medical evidence of record did not demonstrate improvement in 
her bilateral knee disorder, based upon the presence or 
absence or symptoms in the context of an examination.  In 
response to the notation in the January 1993 clinical report, 
the appellant indicated that she reported pain in her legs at 
all times, not simply at the end of the day.

The appellant underwent VA general medical examination in 
March 1994.  The medical examination report indicated that 
the appellant reported a history of multiple surgeries on 
both knees.  She indicated that she was rendered unemployable 
due to limitations associated with her disabilities.  Her 
current complaints were noted as pain in both knees after 
standing, bending, or weight bearing.  The examiner noted 
that the appellant exhibited a normal gait, with an 
occasional limp on the right side due to pain.  Evaluation of 
the musculoskeletal system revealed no atrophy or tenderness.  
The examiner noted that motion was limited on flexion, 
bilaterally.  X-ray studies of the knees revealed evidence of 
bilateral patellectomy, and mild arthritic changes of the 
right knee.  The diagnostic impression was status post 
operation for patellectomy, both knees, related to trauma, 
and chondromalacia.

A private medical report, dated in April 1994, reflected that 
the appellant presented for emergency treatment for 
complaints of left knee pain, with vomiting.  An assessment 
of nausea and vomiting, chronic knee pain and arthritis.  An 
assessment of possible osteomyelitis was also noted.  The 
remainder of these treatment reports discloses that the 
appellant was seen in April and May 1994 for continued 
complaints of knee pain.  Her treatment course consisted of 
prescribed medication.  A May 1994 notation indicated that 
the appellant worked desk duty as security guard for 2 1/2 to 5 
hours per night.

VA clinical records indicate that the appellant was seen for 
complaints of a two week history of left leg weakness, and 
lower back pain in July 1994.  She also reported episodes of 
the right knee giving way.  Examination showed a full range 
of motion of the knees.  There was no evidence of swelling.  
Deep tendon reflexes were evaluated as 2+, bilaterally.  
Straight leg raising was negative, bilaterally.  An 
assessment of chronic knee pain was indicated.  When examined 
in November 1994, the appellant was evaluated with chronic 
left knee pain.  Range of motion of the left knee was 
measured from zero degree extension to 130 degrees flexion.  
The knee was evaluated as stable on examination.  It was 
noted that the appellant reported good relief with use of a 
TENS unit.  A June 1995 radiology report indicated that 
studies of both knees revealed an absence of the patella 
bilaterally, and metallic staples in proximal anterior left 
tibia.  These studies were otherwise negative.  A July 1995 
clinical report noted that the appellant was employed as a 
home health care worker for the mentally retarded.  

A November 1996 VA joints examination report indicated that 
the appellant reported symptoms of pain, greater on the left 
side than the right side.  She also reported difficulty 
traversing stairs, particularly with descending stairs.  She 
indicated that she receives ongoing treatment for her 
bilateral knee disorder, and performs strengthening 
exercises.  It was noted that the appellant takes prescribed 
medication.  Examination revealed a 15 centimeter medial scar 
of the right knee, and a 24 centimeter scar of the lateral 
aspect of the left knee.  The left knee scar was noted to be 
one centimeter in width, and purplish in color.  The examiner 
observed that there was a small cystic-like area, which was 
slightly draining in the region of the left anterior knee.  
Mild lateral instability was detected bilaterally, greater on 
the right side than the left side.  There was no anterior-
posterior instability.  The examiner indicated that on range 
of motion studies, there was full extension with 115 degrees 
flexion of the right knee, and full extension and 96 degrees 
flexion of the left knee.  The medical report indicated that 
x-ray studies of the right knee revealed an absent patella 
with minimal spurring of the medial, and tibial plateau.  It 
was noted that there had been no changes observed in the 
right knee since February 1994.  Studies of the left knee 
showed metallic staples in the proximal, tibial cortex with 
an absent patella.  The diagnostic impression included 
findings of:

(1) Status post multiple knee surgeries bilaterally; 

(2)  Mild lateral instability of both knees,  greater on the 
right side than the left side; 

(3) Draining cystic area of the left knee; 

(4) Status post removal of the patellae, bilaterally; and 

(5) Mild degenerative joint disease of the right knee.

In his assessment, the examiner opined that the appellant's 
knee condition would bother her more with activity.  He 
indicated that her knees appeared fairly well on examination.  
The examiner indicated that he was unable to opine what level 
of activity would be necessary in order to cause a flare-up 
of the appellant's bilateral knee symptoms.

A December 1996 radiology report indicated that x-ray studies 
of the knees revealed the patella to be surgically absent.  
There were two metal surgical staples detected in the tibial 
tuberosity, which were unchanged from the last examination.  
There was no evidence of loosening or osteomyelitis.

A February 1997 VA medical report noted that the appellant 
was working on a part-time basis in home health care, three 
hours each day.  Private medical reports disclose that the 
appellant reported subjective complaints of chronic knee 
pain, and for infection of the left knee joint.

The appellant underwent further VA joints examination in 
September 1997.  She reported occasional locking of the right 
knee.  She also reported chronic pain in the left knee that 
increased over the past year.  It was noted that the 
appellant recently had a staph infection of the left knee, 
for which she was scheduled for follow-up evaluation.  The 
appellant was noted to avoid use of stairs if possible, and 
to avoid squatting-type movements.  It was noted that she 
experienced pain in her legs at the end of the work day, to 
the extent that she would reportedly be unable to do anything 
after leaving work.  The appellant noted that she utilized a 
TENS unit for the past three years, and generally used it 
more for her left knee symptoms.  She now tries to avoid use 
of this device due to resultant numbness reported in the left 
leg.

On physical examination, the examiner noted that palpation 
revealed the patellae to be missing.  There was scarring 
noted at the lateral aspects of the knees at the surgical 
sites.  The left knee scar was observed to be drawn up and 
retracted upwards.  A one-half centimeter eschar was detected 
along the distal anterior portion of the knee, identified by 
the appellant as the site of the staph infection.  There was 
no evidence of crepitus, swelling, or erythema.  There was no 
ballotable fluid present.  Range of motion was measured on 
the right side from zero degree extension to 130 degrees of 
flexion.  Range of motion for the left knee was measured from 
zero degree extension to 120 degrees of flexion. There was no 
ligamentous instability to anterior, posterior, medial, 
lateral, or rotational ligamentous testing, bilaterally.  The 
appellant exhibited a normal gait.  She was able to perform 
heel to toe walking, although noted to be slightly unsteady 
while protecting the left leg.  Heel walking was normal, 
although the appellant reported that walking was difficult.  
The appellant was able to squat to 50 percent while holding 
onto the examination table.  Sensation was intact, except at 
the scar sites.  Deep tendon reflexes were evaluated as 1+, 
bilaterally.  Pulses were evaluated as 2+.  There was no 
evidence of cyanosis.  There was trace edema in the distal 
portion of the lower extremities.  The examiner noted that 
examiner revealed no other impairment involving the knees, 
such as subluxation or lateral instability, non-union with 
loose motion, or malunion.  X-ray studies of the knees 
revealed surgically absent patellae, and two metal surgical 
staples in the tibial tuberosity, unchanged.  There was no 
evidence of loosening or osteomyelitis.  The diagnostic 
impression was degenerative changes of both knees, left 
greater than the right, and missing patellae.  A photograph 
of the appellant's lower extremities was attached to the 
medical examination report.

In his assessment, the examiner indicated that there were a 
number of activities which the appellant experienced 
difficulty performing, reported as traversing stairs and 
performing squatting movements.  It was further noted that 
there was some visible pain with movement, as noted on 
physical examination, but without evidence of muscle atrophy.

Private medical records, dated from November 1996 to May 
1999, reflect that the appellant was under care for a 
recurrent left knee joint infection during this period.   
Treatment reports document ongoing complaints of left leg or 
knee pain.  The appellant was evaluated in January 1999 for 
complaints of bilateral leg pain.  


Analysis

I.  Increased Evaluations for Right and Left Knee 
Disabilities

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. 
§§ 4.10, 4.40.

Currently, the appellant's service-connected right and left 
knee disabilities are each evaluated under the criteria of 
Diagnostic Code 5257.  Under this regulatory provision, a 10 
percent evaluation is warranted for slight impairment of the 
knee, with recurrent subluxation or lateral instability.  A 
20 percent rating requires evidence of moderate impairment of 
the knee, to include recurrent subluxation or lateral 
instability.  A 30 percent rating under this code requires 
severe impairment, to include recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.

A 20 percent evaluation is provided for dislocation of the 
semilunar cartilage of either knee with frequent episodes of 
"locking," pain and effusion into the joint.  38 C.F.R. 
Part 4, Diagnostic Code 5258.  Additionally, Diagnostic Code 
5259 provides a 10 percent rating for symptomatic residuals 
resulting from the removal of semilunar cartilage.  This is 
the highest schedular evaluation permitted under this code.  
38 C.F.R. Part 4, Diagnostic Code 5259.

Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The appellant's right knee disability may also be rated based 
on limitation of motion.  Diagnostic Code 5260 provides that 
limitation of flexion of either knee to 60 degrees warrants a 
0 percent evaluation.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees, and a 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In addition, 
a 30 percent evaluation requires that flexion be limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that limitation be limited to 
10 degrees, and a 20 percent evaluation requires that 
limitation be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that limitation be limited to 20 
degrees, and a 40 percent evaluation requires that limitation 
be limited to 30 degrees.  A 50 percent evaluation requires 
that limitation be limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

To summarize, the evidence demonstrates that the appellant 
has undergone multiple surgical procedures for chronic right 
and left knee symptoms during service.  Post service medical 
records reflect intermittent treatment following release from 
service for persistent complaints of bilateral knee symptoms.  
There were no objective findings noted on examination, 
although x-ray studies revealed degenerative changes 
involving the knees.  The appellant was treated with a course 
of prescribed medication, physical therapy, and use of 
orthotic devices.  In October 1989, the appellant was 
evaluated for progressive left knee symptoms.  A patellectomy 
was performed on the left knee, and the appellant was treated 
for the subsequent onset of an infection.  Postoperatively, 
the appellant continued to experience left knee pain.  In 
1992, the appellant sustained further injury to the right 
knee due to a fall caused by her left knee giving way.  The 
medical record thereafter documents additional treatment for 
recurrent infection of the left knee joint.  The most recent 
VA examination was conducted in February 1997.  At that time, 
the appellant reported instability, swelling, and pain which 
markedly reduced her activity level.  Examination revealed no 
objective evidence of instability, subluxation, non-union, 
loose motion, or malunion.  However, there was a loss of 10 
degrees motion on flexion of the right knee, and a loss of 20 
degrees flexion of the left knee.  X-ray studies revealed 
surgically absent patellae, bilaterally, and the presence of 
two metal surgical staples.  The clinical assessment was 
degenerative changes of both knees, and absent patellae.  
After a careful review of the evidence, the Board concludes 
that the findings noted at the time of the last VA 
examination, in conjunction with the more recent outpatient 
clinical records reflect chronic symptoms associated with the 
right and left knee disorders.  In this regard, the more 
recent examination report and outpatient clinical records 
reflect persistent symptoms of pain with some functional 
limitation of the knees which is consistent with the 
objective clinical findings on examination.  

Additionally, the appellant has provided credible testimonial 
evidence concerning the nature and extent of her bilateral 
knee symptoms upon her daily functioning.  In the instant 
case, the appellant maintains that her present rating does 
not adequately reflect the degree of impairment associated 
with her service-connected bilateral knee disability.  She 
reported that she experiences chronic pain and instability, 
swelling, and functional impairment due to pain.  In this 
regard, the Board notes that lay statements are considered 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.

The Board has considered the recent evidence of record, but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In light of the above, the evidence 
shows that the appellant's bilateral knee disorders are 
manifested by no more than moderate impairment as 
contemplated under the provisions of Diagnostic Code 5257.  
In this regard, the evidence shows that the appellant's right 
knee disability is manifested by objective evidence of a 10 
degree loss of mobility of the right knee on flexion of the 
knee joint.  With respect to the left knee disorder, the 
objective medical evidence demonstrates a 20 degree loss of 
mobility of the left knee on flexion of the knee joint.  
There was no evidence of instability, subluxation, non-union, 
loose motion, or malunion associated with either knee.  
Moreover, the record contains no objective evidence of 
functional impairment beyond that contemplated by the 
assigned 20 percent evaluation for each knee disability.  
Furthermore, there is no objective evidence of record which 
demonstrates severe impairment of the knee with recurrent 
subluxation or lateral instability.  Therefore, the Board 
concludes that there is no evidence that the appellant's 
bilateral knee disability is characteristic of symptoms of 
more than moderate impairment with recurrent subluxation or 
lateral instability as would be necessary for a higher rating 
under Diagnostic Code 5257. 

As noted, the record reflects no objective evidence of 
instability of the right knee.  Further, there is no 
identifiable additional disability for which a separate 
rating evaluation could be assigned for either the right knee 
or left knee under Diagnostic 5257.  Consequently, 
application of VAOPCGPREC 23-97, 62 Fed. Reg. 535603 (1997), 
which permits separate ratings under Diagnostic Codes 5003 
and 5257 for disability of either knee when manifested by 
arthritis and instability, is not warranted.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

However, after careful consideration of the recorded medical 
evidence, the Board instead finds that the appellant's 
bilateral knee disability most closely satisfies the criteria 
of Diagnostic Code 5003, as contemplated by limitation of 
motion of the knee under Diagnostic Code 5260 and 5261.  In 
this respect, the evidence shows that on the most recent 
evaluation, the appellant exhibited a range of motion of the 
right knee from zero degree extension to 130 degrees of 
flexion.  Thus, there is a loss of 10 degree of motion of the 
right knee on flexion of the knee joint.  Range of motion 
studies of the left knee revealed a loss of 20 degrees 
flexion, with motion measured from zero degree extension to 
120 degrees flexion.  Radiographic evaluation of the knee 
showed the patellae to be surgically absent, but the 
objective clinical evidence was evaluated to be consistent 
with a clinical assessment of degenerative changes of the 
knee joints, bilaterally.  It was further the examiner's 
opinion that the service-connected bilateral knee disability 
was manifested by some impairment of the knee, which 
effectively causes the appellant some difficulty in 
performing certain activities.  Inasmuch as the appellant's 
disabilities of the right and left knees are primarily 
manifested by symptoms of limitation of motion with evidence 
of degenerative changes, the Board concludes that such 
findings provide a sufficient basis upon which to evaluate 
the right and left knee disabilities pursuant to the criteria 
of Diagnostic Codes 5003, 5260, and 5261.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exist for its selection) 
(citation omitted); see also Tedeschi v. Brown, 7 Vet. App. 
411, 413-414 (1995).

In this context, the Board has considered whether an 
increased evaluation is warranted based upon functional 
impairment and pain under the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based 
upon the VA examiner's findings of moderate impairment of the 
right and left knee, in addition to degenerative changes 
associated with the right and left knee, and when considered 
in light of the appellant's statements concerning the 
functional limitation associated with her knees, it is the 
opinion of the Board that a reasonable factual basis is 
presented herein to award an increased evaluation of 30 
percent for the service-connected disabilities of the right 
and left knee.  However, the Board finds that the evidence 
does not support a rating in excess of 30 percent for either 
the right or left knee disorders.  In this respect, the 
objective medical evidence only shows only a 10 degree of 
loss of flexion in the right knee, with a 20 degree loss of 
flexion in the left knee.  Accordingly, the Board finds that 
a 30 percent evaluation, but no higher, is warranted for the 
appellant's disabilities of the right and left knee.

Furthermore, as the foregoing evidence is not clinically 
characteristic of either right or left knee impairment 
showing favorable or unfavorable ankylosis (Diagnostic Code 
5256), dislocation of the semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
(Diagnostic Code 5258), or malunion of the tibia and fibula 
with moderate knee or ankle disability (Diagnostic Code 
5262), a higher rating evaluation for either knee pursuant to 
these codes is not warranted in this instance.  


II.  Total Rating Based Upon Individual Unemployability

The appellant contends, in essence, that she is rendered 
unemployable due to the severity of her service-connected 
disabilities.

It is well to observe that the Court has held that a 
veteran's advancing age and non-service connected 
disabilities may not be considered in the determination of 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor that places the claimant 
in a different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A disability evaluation in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  However, if a total rating is based on a 
disability or combination of disabilities for which the 
Schedule provides an evaluation of less than 100 percent, it 
must be determined if the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (providing that 
age may not be a factor in evaluating service-connected 
disability or unemployability).  

If the schedular rating is less than total, a total 
disability rating for compensation purposes may still be 
assigned when the disabled person is, in the judgment of the 
rating agency, unable to secure or following substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a) (emphasis added).  In such 
instances, if there is only one such disability, it must be 
rated at least 60 percent disabling.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Where the veteran fails to meet 
the applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration 
where the veteran is unemployable due to service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the appellant's case, a 
part from any non-service-connected conditions, which would 
justify a total rating based on unemployability.  See Hodges 
v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993). 

The evidence of record reflects that appellant is currently 
service-connected for three disabilities: patellectomy of the 
right knee, postoperative, and residuals of patellectomy for 
chondromalacia of the left knee, for which a 30 percent 
evaluation has been granted for each; and peroneal nerve 
damage of the left leg, for which a 10 percent evaluation is 
in effect.  With respect to the bilateral knee disability, 
the Board notes that when a partial disability results from 
disease or injury of both arms, or of both legs, or of paired 
skeletal muscles, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
degree of disability. 38 C.F.R. § 4.26 (1999).  In the 
instant case, prior to calculating the total combined rating 
for the appellant's disabilities, the bilateral factor must 
be calculated for the appellant's bilateral knee condition.  
Thus, the appellant has a combined service-connected 
disability evaluation of 70 percent, with consideration of 
the bilateral factor.  38 C.F.R. §§ 4.25(a), 4.26 (1999).

First, the appellant does not qualify for a total rating 
under 38 C.F.R. § 3.340 because none of the service-connected 
disabilities have a 100 percent maximum rating, and therefore 
the appellant could not receive a 100 percent evaluation from 
one of these disabilities.  Second, the appellant does not 
qualify for a total rating under 38 C.F.R. § 4.16(a) because 
she does not have at least one disability with a rating of 40 
percent or more, although the total combined rating is 70 
percent.  Finally, the issue turns on whether the service-
connected disabilities alone are sufficient to produce 
unemployability in this case.  38 C.F.R. § 4.16(b).

The record reflects that a Request For Employment Information 
In Connection With Claim For Disability Benefits, VA Form 21-
4192, was forwarded to the RO in July 1993.  The report 
indicated that the appellant had been employed as a cold food 
worker in the dietary department from June 1992 to April 
1993.  It was noted that the appellant worked an eight hour 
shift, for a total of 40 hours during the week.  The 
appellant was reported to have lost 27.25 hours in paid sick 
leave during the preceding 12 month period.  It was further 
noted that the reason for the termination of employment was 
"personal/physical condition."  With respect to her last 
employment, the appellant has indicated that the total number 
of hours reported as the time lost from work applied to an 
eight month period, instead of a 12 month period. 

In July 1993, the appellant filed a formal Application For 
Increased Compensation Based Upon Individual Unemployability, 
VA Form 21-8940.  The appellant reported that she was 
rendered unemployable due to disability involving her legs.  
She indicated that this condition had required periods of 
hospitalization between 1990 and 1993.  The appellant 
reported that she was last employed in March 1993, at which 
time she became too disabled to work.  It was noted that the 
appellant had been employed at two facilities as a cook 
during the preceding five year period.  Employment was 
reported from August 1991 to June 1992 as a cook, working 28 
hours each week, and earning $300.00.  The appellant 
thereafter worked 40 hours each week at another facility from 
June 1992 to March 1993.  She earned $400.00 in conjunction 
with this position.  In each instance, the appellant was 
unable to recall the number of hours lost from work due to 
illness.  The appellant noted that she left her most recent 
employment due to her disability, but indicated that she did 
not expect to receive Worker's Compensation, retirement, or 
disability benefits payable through her employer.  The 
appellant reported that she attempted to obtain employment 
since becoming disabled.  In that regard, she indicated that 
she sought employment as a secretary, cashier, and food 
service worker between April and June 1993.  With respect to 
her educational background, the appellant reported that she 
had completed high school, and two years of college.  She 
reported training from 1990 to 1991 at a commercial business 
college.  In support of this application, the appellant 
provided statements from prospective employers with whom she 
sought employment.  It was generally noted that an employment 
opportunity was not extended to the appellant due to 
limitations caused by her physical condition. 

The Board has carefully examined all of the evidence of 
record and finds that the appellant's current disability 
ratings are appropriately assigned.  The appellant's service-
connected bilateral knee disability has been discussed in 
detail above.  As indicated herein, a 30 percent evaluation 
is assigned based on the current level of disability.  With 
respect to the appellant's service-connected peroneal nerve 
damage of the left leg, Diagnostic Code 8521 provides for a 
40 percent evaluation when there is complete paralysis, 
manifested by foot drop and slight droop of first phalanges 
of all toes, when one cannot dorsiflex the foot, and 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; and 
anesthesia covers entire dorsum of foot and toes.  When 
manifested by incomplete paralysis, a 10 percent evaluation 
is warranted for mild symptoms, a 20 percent evaluation for 
moderate symptoms, and a 30 percent evaluation is warranted 
for severe symptoms.  38 C.F.R. Part 4,  Diagnostic Code 
8521.

The record discloses that the appellant was granted a 10 
percent evaluation for left peroneal nerve damage.  This 
nerve damage was considered to be secondary to the service-
connected left knee disability.  The 10 percent rating 
evaluation was predicated upon clinical findings of injury to 
two cutaneous nerves, the superficial peroneal nerve, and the 
lateral cutaneous nerve of the calf noted during VA 
examination in May 1986.  It was opined that the nerve injury 
was attributable to injury sustained during surgical 
treatment and/or during prolonged long leg casting following 
left knee surgery.  Subsequent VA examination, in May 1989, 
revealed polyphasic potential suggestive of an old injury, 
with hypesthesia to a portion of the lateral cutaneous nerve 
of the calf and the superficial peroneal nerve.  There was no 
evidence of motor involvement of the peroneal or other nerves 
on diagnostic testing.  The examiner noted that the 
appellant's neurological symptoms were likely secondary to 
pressure from the cast, but indicated that it was difficult 
to explain why her symptomatology had persisted.  
Neurological testing conducted in conjunction with this 
examination revealed normal conduction of velocity, and these 
results were suggestive of good recovery from old injury.  
More recently, in January 1991, the appellant reported an 
area of hypesthesia, which she indicated originated in the 
lateral aspect of the left knee, extending on to the medial 
aspect of the left calf.  On examination, however, the 
examiner only noted hypesthesia in the distribution of the 
saphenous nerve.  Based upon this evaluation, the examiner 
corrected clinical findings noted during the earlier (May 
1989) report, which identified the appellant's hypesthesia in 
the area of the lateral cutaneous nerve.  The examiner 
attributed the earlier findings to an error in the original 
consultation dictation, and further noted that the appellant 
reported that her symptoms of numbness had remained in the 
same region.  The medical report indicated that examination 
revealed no objective findings of peroneal palsy.  Treatment 
reports document intermittent complaints of numbness 
involving the lower extremities.  Based upon such clinical 
evidence, the appellant's left peroneal nerve damage is 
manifested by pain and numbness extending into the left lower 
extremity and is productive of no more than mild incomplete 
paralysis, and warrants a 10 percent rating evaluation.

The Board notes that the appellant has reported that her 
physical disabilities and, in particular, her bilateral knee 
problem has affected the type of employment she may engage 
in.  However, the Board notes that she has provided no 
specific information on the matter, and there is no objective 
evidence of record to support a finding that the current 
bilateral knee disability results in the interference with 
her employment possibilities so as to warrant a rating 
evaluation in excess of 30 percent.  With regard to 
employability, the evidence reflects that the appellant was 
denied employment opportunities due to limitations attributed 
to her physical condition, which were believed to prevent the 
appellant from standing, walking, or remaining seated for 
prolonged periods.  While a February 1989 private statement 
indicated that the appellant was totally disabled and unable 
to maintain full-time employment due to her bilateral knee 
condition, the appellant was employed in dietary services in 
1993, when she applied for individual unemployability due to 
service-connected disability.  Clinical notations dated 
proximate to this period reflect that the appellant reported 
pain in the lower extremities on a daily basis in conjunction 
with working.  The record does not contain a medical opinion 
of unemployability based upon objective medical evidence 
relative to the bilateral knee disorder.  The evidence 
demonstrates some impairment associated with the right and 
left knee disorders and, as acknowledged on VA examination, 
the extent of which impacts upon the appellant's ability to 
perform various activities involving bending or squatting-
type movements.  However, the record does not reflect that 
the severity of the bilateral knee disorder renders the 
appellant unemployable.  In this regard, VA examiner only 
opined that the appellant should consider employment which 
did not require prolonged standing in light of the 
appellant's subjective complaints of pain in conjunction with 
her work activities while employed in dietary services.  The 
record discloses subsequent employment as a security officer, 
performing primarily desk duties, but with more recent 
employment as an in-home health care provider.  In this 
context, the appellant has reported that her duties include 
assisting with patient transfer, requiring her to lift 
patients.  Thus, the evidence clearly establishes that the 
appellant is able to perform gainful employment that, to some 
extent, involves strenuous activity.  

In sum, with regard to the appellant's service-connected 
disorders, the evidence does not suggest that her overall 
disability is "outside the norm" of any other appellant rated 
at the same level.  Van Hoose, 4 Vet. App. at 363.  The 
appellant's primary handicap is her service-connected 
bilateral knee disability, which the evidence establishes 
impacts the appellant's ability to perform certain activities 
which require extended repetitive bending and squatting-type 
movement.  However, there has been no evidence presented 
which shows that the appellant would not be capable of 
performing employment which involves prolonged standing, 
walking, or sitting.  As indicated, the appellant is 
currently employed as an in-home health care provider, and is 
able to perform the duties associated with work in this 
capacity notwithstanding her bilateral knee disorders.  
Therefore, the Board concludes that the appellant's service-
connected disabilities do not render it "impossible" for her 
to perform substantially gainful employment.  Accordingly, 
the benefit sought on appeal is accordingly denied. 



ORDER

A 30 percent evaluation is granted for post-operative 
pallectomy of the right knee is granted, subject to the law 
and regulations governing the award of monetary benefits.

A 30 percent evaluation is granted for post-operative 
pallectomy of the left knee is granted, subject to the law 
and regulations governing the award of monetary benefits.

A total rating for individual unemployability due to service-
connected disabilities is denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

